Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 30, 2016, by and
between Tyco Electronics Corporation, a Pennsylvania corporation (the
“Company”), and Heath A. Mitts (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Executive currently serves as Chief Financial Officer of the
Company under the terms and conditions of an employment offer letter with the
Company dated August 15, 2016 (the “Offer Letter”); and

 

WHEREAS, the Executive and the Company mutually desire to document the terms and
conditions of Executive’s employment in this employment agreement (the
“Employment Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound, agree as
follows:

 

1.             Employment.  On the terms and subject to the conditions set forth
herein, the Company hereby agrees to continue the employment of the Executive,
and the Executive hereby agrees to continue his employment with the Company, for
the Employment Term (as defined below).  During the Employment Term, the
Executive shall serve as the Chief Executive Officer of the Company and shall
report to the Chief Executive Officer or such person or persons as from time to
time may be designated by the Company (the “Reporting Officer”), performing such
duties and responsibilities as are customarily attendant to such position with
respect to the business of the Company and such other duties and
responsibilities as may from time to time be assigned to the Executive by the
Reporting Officer consistent with such position.  Upon notice from the Company,
the Executive’s title, Reporting Officer and duties and responsibilities may be
changed as is deemed necessary and appropriate by the Company.

 

2.             Performance.  The Executive shall serve the Company and its
subsidiaries and affiliates faithfully and to the best of Executive’s ability
and shall devote full business time, energy, experience and talents to the
business of the Company and its subsidiaries and affiliates, as applicable, and
will not engage in any other employment activities for any direct or indirect
remuneration without the written approval of the Board; provided, however, that
it shall not be a violation of this Agreement for the Executive to (i) manage
personal investments or to engage in or serve such civic, community, charitable,
educational, or religious organizations as Executive may select, so long as such
service  does not create a conflict of interest with, or interfere with the
performance of, the Executive’s duties hereunder or conflict with the
Executive’s covenants under Section 6 of this Agreement, or result in a
violation of any applicable laws, regulations or articles of association
(including the articles of association of TE Connectivity Ltd.), in each case as
determined in the sole judgment of the Board.

 

--------------------------------------------------------------------------------


 

3.             Employment Term.  This Agreement shall be effective commencing on
the date hereof (the “Commencement Date”) until terminated by either party
providing appropriate notice to the other party (such period, the “Employment
Term”).  The Executive’s employment with the Company shall be on an “at-will”
basis, which means that the Executive’s employment is terminable by either the
Company or the Executive at any time for any reason or no reason, with or
without cause or notice (other than any notice required under Section 7 hereof).

 

4.             Principal Location. The Executive’s principal place of employment
shall be the Company’s offices located in Berwyn, Pennsylvania or such other
location as is mutually agreed between the parties, subject to required travel.

 

5.             Compensation and Benefits.

 

(a)           Base Salary.  As compensation for the Executive’s services
hereunder and in consideration of the Executive’s other agreements hereunder,
during the Employment Term, the Company shall pay the Executive an annual base
salary, payable in equal installments in accordance with Company payroll
procedures, in an amount equal to $610,000, subject to annual review by the
Management Development and Compensation Committee (the “MDCC”) of the Company’s
Board of Directors.

 

(b)           Annual Cash Bonus.  During the Employment Term, the Executive
shall be entitled to participate in the Company’s Annual Incentive Plan or
Annual Performance Bonus Plan, as applicable (the “Bonus Plan”), with a bonus
target equal to 85%, subject to annual review by the MDCC.

 

(c)           Annual Equity Incentive Awards.  During the Employment Term, the
Executive shall be entitled to participate in the Company’s 2007 Stock and 
Incentive Plan (the “SIP”), or such other equity incentive plan as is deemed
appropriate by the MDCC, and to receive annual long-term equity incentive awards
in a form and amount determined by the MDCC and as are further described in the
Offer Letter.  The Company’s award cycle under the SIP currently takes place in
the November timeframe each year.

 

(d)           New Hire Cash Bonus and Equity Incentive Awards.    You shall also
be paid any sign-on cash bonus award and be nominated for any new hire equity
incentive awards as are described in the Offer Letter.

 

(e)           Benefits.  During the Employment Term, the Executive shall,
subject to and in accordance with the terms and conditions of the applicable
plan documents and all applicable laws, be entitled to participate in all of the
employee benefit, fringe and perquisite plans, practices, policies and
arrangements that the Company makes available from time to time to its employees
generally, under terms consistent with other similarly-situated executives. 
Such employee benefit plans and programs currently include, but are not limited
to, the Tyco Electronics Retirement Savings and Investment Plan, the Tyco
Electronics Supplemental Savings and Retirement Plan, the TE Connectivity Health
and Welfare Plan (including medical, dental, vision, flexible spending accounts
for healthcare and dependent care, life insurance, accidental death and
dismemberment insurance, long-term disability and short term disability),
Business Travel Medical Insurance, Business Travel Accident Insurance, the TE
Employee Stock Purchase Plan and any other benefit program (including relocation
benefits) described in the

 

2

--------------------------------------------------------------------------------


 

Offer Letter.  The Company may amend or terminate the employee benefit plans and
programs at any time.

 

(f)            Severance Benefits.  During the Employment Term, the Executive
shall not be entitled to participate in the Company’s Severance Plan for U.S.
Officers and Executives or any other severance pay plan, program, or policy of
the Company or its subsidiaries.

 

(g)           Change in Control Severance Plan.   During the Employment Term,
the Executive shall not be entitled to participate in the Company’s Change in
Control Severance Plan for Certain U.S. Officers and Executives or any other
change of control plan, program, or policy of the Company or its subsidiaries.

 

(h)           Vacation and Paid Time Off.  The Executive shall be entitled to
vacation and paid time off in accordance with the standard policies of the
Company for executives as in effect from time to time, as more fully described
in the Offer Letter.

 

(i)            Business Expenses.  The Executive shall be reimbursed by the
Company for all reasonable and necessary business expenses actually incurred by
the Executive in performing his duties hereunder.  All payments under this
paragraph (i) of this Section 5 will be made in accordance with policies
established by the Company from time to time and subject to receipt by the
Company of appropriate documentation.

 

(j)            Required Stock Ownership.  The Executive acknowledges and agrees
to adhere to the Company’s executive stock ownership guidelines as set forth in
the Company’s Stock Ownership Policy, as may be amended from time to time in the
Company’s sole discretion, which currently requires, among other things, that
the Executive shall acquire and hold three times his annual base salary in
Company stock.

 

6.             Covenants of the Executive.  The Executive is party to a “TE
Connectivity Confidentiality and Invention Assignment Agreement” (executed upon
Executive’s employment with the Company) and a “Limited Non-Competition
Agreement” (executed upon Executive’s initial acceptance of the terms and
conditions of the Annual Incentive Plan).  Executive acknowledges that the terms
and conditions of those agreements remain in full force and effect as described
in the agreements.

 

7.             Termination.

 

(a)           Termination of Employment.  The employment of the Executive
hereunder and the Employment Term may be terminated at any time (i) by the
Company without Cause (as defined herein) on twelve months written notice to the
Executive, (ii) by the Company with Cause or due to the Executive’s Disability
(as defined herein) on written notice to the Executive, (iii) by the Executive
for any reason upon thirty (30) days written notice (which notice period may be
waived by the Company in its discretion, in which case, such termination shall
be effective on any date prior to the end of such thirty (30) day period as
selected by the Company), (iv) by the Executive with Good Reason following a
Change in Control (as defined in the Company’s Change in Control Severance Plan
for Certain U.S. Officers and Executives (“CIC Plan”)) on twelve months written
notice to the Company, provided that such termination occurs during the period
beginning 60 days prior to the date of a Change in Control and ending

 

3

--------------------------------------------------------------------------------


 

two years after the date of such Change in Control, or (v) without action by the
Company, the Executive or any other person or entity, immediately upon the
Executive’s death.  If the Executive’s employment is terminated for any reason
under this Section 7(a), the Company shall be obligated to pay or provide to the
Executive (or his estate, as applicable):  (A) any base salary payable to the
Executive pursuant to this Agreement, accrued up to and including the date on
which the Executive’s employment terminates, (B) any employee benefits to which
the Executive is entitled upon termination of his employment with the Company in
accordance with the terms and conditions of the applicable plans of the Company,
(C) reimbursement for any unreimbursed business expenses incurred by the
Executive prior to his date of termination pursuant to Section 5(f), and
(D) payment for accrued but unused vacation and/or paid time off as of the date
of his termination, in accordance with Company policy ((A)-(D) collectively, the
“Accrued Amounts”).

 

(b)               Notice Period Provisions.

 

(i)            Compensation and Benefits during the Notice Period.  Except as
otherwise provided in this Section 7, Executive shall continue to be paid his
base salary and continue to participate in the Company’s incentive compensation
and benefit plans (in accordance with the applicable plan terms), as more fully
described in Section 5, during the applicable notice period, if any, as
described in Section 7 (a) above (such notice period or any part thereof
referred to herein as the “Notice Period”), through the Executive’s termination
date, except that Executive will not be granted any additional long-term equity
incentive awards during the Notice Period.  For avoidance of doubt, during the
Notice Period, Executive will continue to participate in the Annual Incentive
Plan or Annual Performance Bonus Plan, as applicable, at the same bonus target
award level in effect prior to the Notice Period and under the applicable terms
and conditions of the applicable plan through Executive’s date of termination.

 

(ii)           Duties and Responsibilities during Notice Period.  At any time
after the Executive or the Company has given notice to the other party to
terminate the Executive’s employment in accordance with the terms of
Section 7(a), provided that the Company continues to pay the Executive’s salary
and to provide all benefits (or pay a sum in lieu of the value of one or more
such benefits) to which the Executive is contractually entitled until the
termination of the Executive’s employment, the Company shall be entitled in its
discretion, during the Notice Period: (A) to require the Executive not to enter
or attend his place of work or any other premises of the Company or any
affiliates thereof; (B) to require the Executive not to carry out his duties or
responsibilities under this Agreement; (C) to require the Executive to return to
the Company all property belonging to the Company or any affiliates thereof or
to its/their clients or customers (including summaries, extracts or copies);
(D) to require the Executive to undertake work from his home and/or to carry out
exceptional duties or special projects outside the normal scope of his duties
and responsibilities for the Company or any affiliates thereof; (E) to appoint
one or more persons to undertake the Executive’s duties and/or responsibilities
and/or assume his position; (F) to instruct the Executive not to communicate
with clients, customers, suppliers, investors, employees, directors,
consultants, agents or representatives of the Company or any affiliates
thereof;  (G) to require the Executive to keep the Company informed of his
whereabouts so that the Executive can be contacted should the need arise for the
Executive to perform any duties or responsibilities under this Agreement or
exceptional duties or special projects outside of the normal scope of his
duties; and/or (H) to

 

4

--------------------------------------------------------------------------------


 

remove Executive as a Section 16 officer or member of executive management for
purposes of Swiss law.

 

(iii)          Paid Time Off.  Any paid time off which has accrued to the
Executive at the start of his Notice Period and any paid time off entitlement
which continues to accrue during his Notice Period shall be deemed to be taken
by the Executive during the Notice Period.

 

(iv)          Employment Status during Notice Period/Prohibition against Work
for a Third Party.  For the avoidance of doubt, during any Notice Period, the
Executive shall remain an employee of the Company and continue to receive his
normal rate of pay and all contractual enefits in accordance with this Agreement
and be bound by all his express and implied duties save as varied in accordance
with the provisions of this Section 7(b).  During the Notice Period, the
Executive shall not undertake any work for any third party (as an employee or
otherwise) whether paid or unpaid without written permission from the Company. 
If the Company grants such permission, the Company’s obligation to continue to
treat the Executive as an employee of the Company and to continue to provide the
normal rate of pay and all contractual benefits as an employee of the Company
for the remainder of the Notice Period shall immediately cease, and the Company
shall have the right to terminate the Notice Period as it deems appropriate in
its discretion in light of the circumstances of third party work at issue.  This
paragraph shall not apply to any unpaid volunteer work performed by Executive
for a civic, community, charitable, educational, or religious organization,
provided that such work does not interfere with Executive’s ability to make
himself available for full-time work with the Company as deemed necessary by the
Company in its discretion during the Notice Period.  In addition, Executive may
accept a compensated role as a member of a board of directors of a for-profit
entity, provided that the Executive provides written notice to the Company of
the role and the Company consents to Executive’s acceptance of the role.  Such
consent will not be unreasonably withheld as long as the Company determines, in
its sole discretion, that the role will not interfere with Executive’s ability
to make himself available for full-time work with the Company during the Notice
Period.

 

(c)           Payment in Consideration of Release and Restrictive Covenants.  
If the Executive’s employment is terminated for the reasons described in
Sections 7(a)(i) or 7(a)(iv), the Company shall provide the Executive with cash
consideration in exchange for the Executive’s execution, and compliance with the
terms, of the restrictive covenants and release of claims set forth in the
separation agreement described in Section 7(d).  The amount of such cash
consideration shall be equal to the sum of the Executive’s annual base salary
(as described in Section 5(a)) and the current target annual bonus (as described
in Section 5(b)), in each case, as in effect immediately prior to the date of
the Executive’s termination of employment, and subject to a maximum aggregate
amount not exceeding the total amount of compensation (including base salary,
Bonus Plan awards and the value of annual equity incentive awards granted) of
the Executive during the last full fiscal year when the Executive was employed. 
Such consideration shall be payable in equal installments over a twelve month
period following the date of such termination in accordance with the Company’s
payroll practices, subject to reduction for any applicable tax withholding
and/or pursuant to any terms of the separation agreement described in
Section 7(d).

 

5

--------------------------------------------------------------------------------


 

(d)           Separation Agreement and Release of Claims.  As a condition of
receiving any consideration for which the Executive otherwise qualifies under
Section 7(b) and 7(c), the Executive agrees (i) to execute, deliver and not
revoke, within thirty (30) days following the commencement of the applicable
Notice Period, a separation agreement containing restrictive covenants running
in favor of the Company and its affiliates, and a general release of the Company
and its subsidiaries and their respective affiliates and their respective
employees, officers, directors, owners and members from any and all claims,
obligations and liabilities of any kind whatsoever, including, without
limitation, those arising from or in connection with the Executive’s employment
or termination of employment with the Company or any of its subsidiaries or
affiliates or this Agreement (including, without limitation, civil rights
claims), in such form as is requested by the Company, such separation agreement
and general release to be delivered, and to have become fully irrevocable, on or
before the end of such thirty (30)-day period, and (ii) not to apply for
unemployment compensation chargeable to the Company during the period with
respect to which the Executive is receiving such consideration.  If such a
general release described in clause (i) of the immediately preceding sentence
has not been executed and delivered and become irrevocable on or before the end
of such thirty (30)-day period, no amounts or benefits under Section 7(b) shall
be or become payable. As a further condition to receiving the consideration
described in Section 7(c), Executive may be required by the Company to execute a
confirmation of the general release within thirty (30) days following the
Executive’s termination of employment.  To the extent that any payments or
benefits to the Executive under Section 7(b) or 7(c) are subject to Section 409A
of the Code and the Executive’s employment is terminated within 60 days of the
end of a calendar year, payments of such amounts shall not be made until the
calendar year following the year in which the Executive’s employment is
terminated (but with the first payment being a lump sum payment covering all
payment periods from the date of termination through the date of such first
payment).

 

(e)           No Additional Rights.  The Executive acknowledges and agrees that,
except as specifically described in this Section 7, all of the Executive’s
rights to any compensation, benefits, bonuses or other payments from the Company
and its subsidiaries and affiliates after termination of the Employment Term
shall cease upon such termination.

 

(f)            Offset.  To the extent permitted by Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), any consideration to which the
Executive is otherwise entitled pursuant to this Section 7 shall be (i) reduced
by amounts outstanding under any indebtedness, obligations or liabilities owed
by the Executive to the Company; (ii) reduced and offset by any severance pay or
benefits, or similar amounts, payable to the Executive due to his termination of
employment under any labor, social or other governmental plan, program, law or
policy, and should such other payments or benefits described in this clause be
payable, payments under this Agreement shall be reduced accordingly or,
alternatively, payments previously paid or provided under this Agreement will be
treated as having been paid or provided to satisfy such other obligations.

 

(g)           Resignation as Officer or Director.  Upon a termination of
employment, unless requested otherwise by the Company, the Executive shall
resign each position (if any) that the Executive then holds as a director or
officer of the Company or of any affiliates of the Company.  The Executive’s
execution of this Agreement shall be deemed the grant by the Executive to the
officers of the Company of a limited power of attorney to sign in the

 

6

--------------------------------------------------------------------------------


 

Executive’s name and on the Executive’s behalf any such documentation as may be
required to be executed solely for the limited purposes of effectuating such
resignations.

 

(h)           Definitions of Certain Terms.  For purposes of this Agreement:

 

(i)            “Cause” shall have the meaning given that term in the Company’s
Severance Plan for U.S. Officers and Executives, as such plan may be amended
from time to time.

 

(ii)           “Disability” shall mean a “Permanent Disability” as that term is
defined in the Company’s Severance Plan for U.S. Officers and Executives, as
such plan may be amended from time to time.

 

(iii)          “Good Reason” shall have the meaning given that term in the CIC
Plan, as such plan may be amended from time to time and will only apply after
the occurrence of a “Change in Control”, as defined in the CIC Plan.

 

(i)            Equity Awards.   The treatment of Executive’s outstanding equity
awards will be governed by the applicable equity award agreements and other
governing award and plan documents.

 

8.             Notices.  All notices, requests, demands, claims, consents and
other communications which are required, permitted or otherwise delivered
hereunder shall in every case be in writing and shall be deemed properly served
if:  (a) delivered personally, (b) sent by registered or certified mail, in all
such cases with first class postage prepaid, return receipt requested, or
(c) delivered by a recognized overnight courier service, to the parties at the
addresses as set forth below:

 

If to the Company:

 

Tyco Electronics Corporation

 

 

1050 Westlakes Drive

 

 

Berwyn, Pennsylvania 19312

 

 

Attention: Senior Vice President, Global Human Resources

 

 

 

If to the Executive:

 

At the Executive’s residence address as maintained by the Company in the regular
course of its business for payroll purposes.

 

or to such other address as shall be furnished in writing by either party to the
other party; provided that such notice or change in address shall be effective
only when actually received by the other party.  Date of service of any such
notices or other communications shall be:  (a) the date such notice is
personally delivered, (b) three days after the date of mailing if sent by
certified or registered mail, or (c) one business day after date of delivery to
the overnight courier if sent by overnight courier.

 

7

--------------------------------------------------------------------------------


 

9.             Section 409A.

 

(a)           The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and the Company shall have complete discretion to interpret and
construe this Agreement and any associated documents in any manner that
establishes an exemption from (or compliance with) the requirements of Code
Section 409A.  If for any reason, such as imprecision in drafting, any provision
of this Agreement (or of any award of compensation, including, without
limitation, equity compensation or benefits) does not accurately reflect its
intended establishment of an exemption from (or compliance with) Code
Section 409A, as demonstrated by consistent interpretations or other evidence of
intent, such provision shall be considered ambiguous as to its exemption from
(or compliance with) Code Section 409A and shall be interpreted by the Company
in a manner consistent with such intent, as determined in the discretion of
the Company.

 

(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean such a separation from service.  The determination of whether and when a
separation from service has occurred for purposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.

 

(c)           Any provision of this Agreement to the contrary notwithstanding,
if at the time of the Executive’s separation from service, the Company
determines that the Executive is a “specified employee,” within the meaning of
Code Section 409A, then to the extent any payment or benefit that the Executive
becomes entitled to under this Agreement on account of such separation from
service would be considered nonqualified deferred compensation under Code
Section 409A, such payment or benefit shall be paid or provided at the date
which is the earlier of (i) six (6) months and one day after such separation
from service, and (ii) the date of the Executive’s death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section 9(c) (whether they would have otherwise been payable in
a single sum or in installments in the absence of such delay) shall be paid or
provided to the Executive in a lump-sum with interest at the prime rate as
published by The Wall Street Journal on the first business day of the Delay
Period, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

 

(d)           Any reimbursements and in-kind benefits provided under this
Agreement that constitute deferred compensation within the meaning of Code
Section 409A shall be made or provided in accordance with the requirements of
Code Section 409A, including, without limitation, that (i) in no event shall any
fees, expenses or other amounts eligible to be reimbursed by the Company under
this Agreement be paid later than the last day of the calendar year next
following the calendar year in which the applicable fees, expenses or other
amounts were incurred; (ii) the amount of expenses eligible for reimbursement,
or in-kind benefits that the Company is obligated to pay or provide, in any
given calendar year shall not affect the expenses that the Company is obligated
to reimburse, or the in-kind benefits that the Company is obligated

 

8

--------------------------------------------------------------------------------


 

to pay or provide, in any other calendar year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect; (iii) the
Executive’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than the Executive’s remaining
lifetime (or if longer, through the sixth (6th) anniversary of the Commencement
Date).

 

(e)           For purposes of Code Section 409A, the Executive’s right to
receive any installment payments shall be treated as a right to receive a series
of separate and distinct payments.  Whenever a payment under this Agreement
specifies a payment period with reference to a number of days (for example,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.  In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement, to the extent such payment is subject to Code
Section 409A.

 

(f)            The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Code
Section 409A but do not satisfy an exemption from, or the conditions of, Code
Section 409A.

 

10.          Say on Pay Limitations.

 

(a)           Say on Pay Requirements.  Under Swiss say and pay law, the maximum
aggregate amount of compensation of the executive management must be approved by
the General Meeting of Shareholders of TE Connectivity Ltd. (the “GM”) as a
public Swiss company. At each GM, the Company presents to the Company’s
shareholders for approval the maximum aggregate amount of compensation that can
be paid to the executive management in the next succeeding fiscal year.  If the
GM does not approve the maximum aggregate amount of compensation of the
executive management, the Company will determine whether and to what extent the
Executive’s compensation in that fiscal year will be affected. If the
Executive’s compensation is affected, this Employment Agreement continues to be
effective subject to paragraph (b) below.

 

(b)           Non-Approval by GM. If the GM refuses to approve the proposed
maximum aggregate compensation of the executive management, and Executive’s
compensation is subject to the approval of the GM, the Executive by signing this
Employment Agreement (i) agrees to accept a modification - as determined by the
Company - of the compensation and benefits under this Employment Agreement, and
(ii) if the Company decides to pay compensation on a provisional basis in view
of what a following GM may approve, the Executive will have to repay any amount
of compensation received but subsequently not approved by any following GM.

 

9

--------------------------------------------------------------------------------


 

11.          General.

 

(a)           Governing Law.  This Agreement and the legal relations thus
created between the parties hereto shall be governed by, and construed in
accordance with, the internal laws of the Commonwealth of Pennsylvania, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the Commonwealth of Pennsylvania or any other jurisdiction) that would cause
the application of the law of any jurisdiction other than the Commonwealth of
Pennsylvania.  The parties hereto acknowledge and agree that this Agreement was
executed and delivered in the Commonwealth of Pennsylvania.

 

(b)           Construction and Severability.  Whenever possible, each provision
of this Agreement shall be construed and interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be prohibited by, or invalid, illegal or unenforceable in any respect
under, any applicable law or rule in any jurisdiction, such prohibition,
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other jurisdiction, and the parties undertake to
implement all efforts which are necessary, desirable and sufficient to amend,
supplement or substitute all and any such prohibited, invalid, illegal or
unenforceable provisions with enforceable and valid provisions in such
jurisdiction which would produce as nearly as may be possible the result
previously intended by the parties without renegotiation of any material terms
and conditions stipulated herein.

 

(c)           Cooperation. During the Employment Term and thereafter, the
Executive shall cooperate with the Company and be reasonably available to the
Company with respect to continuing and/or future matters related to the
Executive’s employment period with the Company and/or its subsidiaries or
affiliates, whether such matters are business-related, legal, regulatory or
otherwise (including, without limitation, the Executive appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company all pertinent information and
turning over to the Company all relevant documents which are or may come into
the Executive’s possession).  Following the Employment Term, the Company shall
reimburse the Executive for all reasonable out of pocket expenses incurred by
the Executive in rendering such services that are approved by the Company.  In
addition, if more than an incidental cooperation is required at any time after
the termination of the Executive’s employment, the Executive shall be paid
(other than for the time of actual testimony) a per day fee based on his base
salary described in Section 5(a) at the time of such termination divided by 225.

 

(d)           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by the Company and its successors and assigns
and the Executive and the Executive’s heirs, executors, administrators, and
successors; provided that the services provided by the Executive under this
Agreement are of a personal nature, and rights and obligations of the Executive
under this Agreement shall not be assignable or delegable, except for any death
payments otherwise due the Executive, which shall be payable to the estate of
the Executive; provided further the Company may assign this Agreement to, and
all rights hereunder shall inure to the benefit of, any subsidiary or affiliate
of the Company or any person, firm or corporation resulting from the
reorganization of the Company or succeeding to the business or assets of the
Company by purchase, merger, consolidation or otherwise; and provided further
that in the event of the Executive’s death, any unpaid amount due to the
Executive under this Agreement shall be paid to his estate.

 

10

--------------------------------------------------------------------------------


 

(e)           Executive’s Representations.  The Executive hereby represents and
warrants to the Company that:  (i) the execution, delivery and performance of
this Agreement by the Executive do not and shall not conflict with, breach,
violate or cause a default under any contract, agreement, instrument, order,
judgment or decree to which the Executive is a party or by which the Executive
is bound; (ii) the Executive is not a party to or bound by any employment
agreement, noncompetition or nonsolicitation agreement or confidentiality
agreement with any other person or entity besides the Company and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms.  THE EXECUTIVE HEREBY ACKNOWLEDGES AND REPRESENTS THAT THE
EXECUTIVE HAS CONSULTED WITH INDEPENDENT LEGAL COUNSEL REGARDING THE EXECUTIVE’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, TO THE EXTENT DETERMINED NECESSARY
OR APPROPRIATE BY THE EXECUTIVE, AND THAT THE EXECUTIVE FULLY UNDERSTANDS THE
TERMS AND CONDITIONS CONTAINED HEREIN.

 

(f)            Compliance with Rules and Policies.  The Executive shall perform
all services in accordance with the policies, procedures and rules established
by the Company and the Board, including, but not limited to, the Company’s Guide
to Ethical Conduct.  In addition, the Executive shall comply with all laws,
rules and regulations that are generally applicable to the Company or it
subsidiaries or affiliates and their respective employees, directors and
officers.

 

(g)           Withholding Taxes.  All amounts payable hereunder shall be subject
to the withholding of all applicable taxes and deductions required by any
applicable law.

 

(h)           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding between the parties hereto with respect to the subject matter
hereof and terminates and supersedes any and all prior agreements,
understandings and representations, whether written or oral, by or between the
parties hereto or their affiliates which may have related to the subject matter
hereof in any way, including, without limitation, and any other existing
employment agreement or change of control agreement, which is hereby terminated
and cancelled and of no further force or effect as of the Commencement Date,
without the payment of any additional consideration by or to either of the
parties hereto; provided, however, that the agreements referenced in Section 6,
any agreement between the parties addressing the terms and conditions of
Executive’s expatriate assignment or relocation, as applicable, and any
agreement issued under the terms of any compensation or employee benefit plan
described herein or in which the Executive is otherwise a participant shall not
be affected by this Section 10(h).  Notwithstanding any provision of this
Agreement to the contrary, neither the assignment of the Executive to a
different Reporting Officer due to a reorganization or an internal restructuring
of the Company or its subsidiaries or affiliates nor a change in the Reporting
Officer’s title shall constitute a modification or a breach of this Agreement.

 

(i)            Duration.  Notwithstanding the Employment Term hereunder, this
Agreement shall continue for so long as any obligations remain under this
Agreement.

 

(j)            Survival.  The covenants set forth in the agreements referenced
in Section 6 and the covenants set forth in Section 10(c) of this Agreement
shall survive and shall continue

 

11

--------------------------------------------------------------------------------


 

to be binding upon the Executive notwithstanding the termination of this
Agreement for any reason whatsoever.

 

(k)           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and the
Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Term for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
similar or dissimilar requirement, provision or condition of this Agreement at
the same or any prior or subsequent time.  Pursuit by either party of any
available remedy, either in law or equity, or any action of any kind, does not
constitute waiver of any other remedy or action.  Such remedies and actions are
cumulative and not exclusive.

 

(l)            Counterparts.  This Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

 

(m)          Section References.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  The words Section and paragraph
herein shall refer to provisions of this Agreement unless expressly indicated
otherwise.

 

(n)           No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto, and no presumption or
burden of proof shall arise favoring or disfavoring either party hereto by
virtue of the authorship of any of the provisions of this Agreement.

 

(o)           Time of the Essence; Computation of Time.  Time is of the essence
for each and every provision of this Agreement.  Whenever the last day for the
exercise of any privilege or the discharge or any duty hereunder shall fall upon
a Saturday, Sunday, or any date on which banks in Berwyn, Pennsylvania are
authorized to be closed, the party having such privilege or duty may exercise
such privilege or discharge such duty on the next succeeding day which is a
regular business day.

 

(p)           No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended or shall be construed to give any person other than the
parties to this Agreement and their respective heirs, executors, administrators,
successors or permitted assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

 

(q)           Forfeiture and Clawback.  The Executive acknowledges and agrees
that, notwithstanding anything in this Agreement to the contrary, this Agreement
and all amounts payable hereunder shall be subject to any applicable
compensation, clawback and recoupment policies implemented by the Board, as may
be in effect from time to time.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto executed this Agreement as of the day and year first written above.

 

 

TYCO ELECTRONICS CORPORATION

 

 

 

 

 

 

Date: September 30, 2016

By:

/s/ Harold G. Barksdale

 

 

 

 

Name:

Harold G. Barksdale

 

 

 

 

 

 

Date: September 30, 2016

/s/ Heath A. Mitts

 

Heath A. Mitts

 

13

--------------------------------------------------------------------------------